        Case 6:19-cv-00034-ADA Document 132 Filed 12/05/19 Page 1 of 2




                         THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 DIAMONDBACK INDUSTRIES, INC.,                        §
                                                      §
                Plaintiffs,                           §
                                                      §
 vs.                                                  §   CASE NO. 6:19-CV-00034-ADA
                                                          (Consolidated with   6: 19-C V-00036-ADA)
                                                      §
 REPEAT PRECISION, LLC; NCS                           §
 MULTISTAGE, LLC; and NCS                             §
 MULTISTAGE HOLDINGS, INC.,                           §
                                                      §
                Defendants.                           §



       MODIFIED ORDER GRANTING DEFENDANT REPEAT PRECISION, LLC'S
                  UNOPPOSED MOTION TO DEPOSIT FUNDS
                    INTO THE REGISTRY OF THE COURT


        On this date came to be considered Defendant Repeat Precision, LLC's Unopposed Motion

to Deposit Funds Into the Registry    of the Court. Upon consideration, the Court finds that the

Motion should be, and hereby is, GRANTED in all respects.

        It is therefore ORDERED that Repeat Precision (a) deposit the balance of the uncashed

checks Repeat Precision tendered to Diamondback as royalty payments under the license, (b)

thereafter, cancel the outstanding checks that Diamondback has not cashed, and (c) pay all future

royalty payments due under the license into the Court's registry, with all such funds held in the

Court's registry until further order from the Court. Notice of those future deposits into the Court's

registry shall be provided by Repeat Precision to Diamondback's counsel, including such

information, if any, as may be required under the license.

        It is further ORDERED that, in accordance with this Court's Standing Order Regarding

Deposit and Investment of Registry Funds, the Clerk, United States District Court, shall receive




                                                  I
       Case 6:19-cv-00034-ADA Document 132 Filed 12/05/19 Page 2 of 2




and deposit into the Court's registry the amounts deposited via check by Repeat Precision, LLC,

which represents royalty payments to Diamondback.

       It is further ORDERED that the Clerk, United States District Court, as soon as the business

of the office allows, shall deposit these monies into the Court Registry Investment System (CRIS)

where they shall remain until further order of the Court.


                 -fti
SIGNED this             day of   PéC(14fJI'V'   ,2019.




                                                         UNITED STATES DISTRICT     JUIdE
